Jacicson, Chief Justice. .
This was an action on the case brought by the plaintiff against the city of Atlanta for damage done to his land *76below the city water-works by the negligent conduct of its agents in turning off the water therefrom. The jury found for plaintiff one hundred and twelve dollars damages for the year 1877, suit being for damage in 1875 and 1876 also; and the plaintiff made a motion for a new trial on the ground of divers alleged errors in the charge of the court and of inadequacy in the amount of dam- , ages found for him. 0
1. When a plaintiff in error brings a case here he must show error which has hurt him. This court is not an expounder of theoretical law, but it administe.rs practical law, and corrects only such errors as have practically wronged the complaining party.
In this case the plaintiff in error has wholly failed to show wherein any alleged error of the charge complained of has damaged him on the facts of his case. He has not attempted it. Not even an abstract of those facts has been prepared and furnished the court to demonstrate to us that he was hurt by anything which the presiding judge either did or said, and the rule of court which requires as well an abstract of the testimony as of the grounds of error assigned has been wholly disregarded. Therefore it is enough to say, that the verdict being for the' plaintiff for one hundred and twelve dollars, and the plaintiff having failed to show us, either by abstract or argument on, or summary of, the facts, that such verdict is-too small, it must stand as made by the jury.
2. If, however, We felt it our duty to expound theoretical law for the benefit of explorers thereof, and to inspect the charge in connection with the declaration of the plaintiff, we fail to see substantial error therein. The declaration is based on negligence in the servants of the city, and the chief complaint respecting the charge is that the judge put that issue squarely before the jury. That issue was invoked by the plaintiff. There he, himself, put his case, and there the court held him.
*773. In cautioning the jury to receive the law implicitly from him, lest they might do the parties irreparable damage, and giving as a reason for.such caution the fact that if he made a mistake it could be corrected, .but if they did on a question of law usurped by them it would be difficult to correct it, the presiding judge committed no error.
4. In charging the jury substantially that the agents of the city had the legal right to let off the water, from time to time, for the great uses for which the legislature gave the city the privilege to make the reservoir, provided it was done with the care of a prudent person, who had his own crops growing on fields below, and provided it did no more harm than nature’s floods would do had there been no such reservoir, and provided the flow from the water-works would not, in the absence of other high-water causes, more than fill the natural bed of the stream, below, the presiding judge seems to have given the plaintiff the measure of his legal rights.
5. So, in analogizing this important enterprize to mills and mill-dams, and confining the damage to proprietors below from the waste of water or its escape in the use, to like damage from mills, we cannot see that the court erred.
6. As held in two cases during the present term, the doctrine in respect to the onus on the plaintiff to show that the reservoir and the water therefrom was the preponderating cause of the damage complained of, was ■correctly and fully stated.
7. Noth withstanding the failure of the plaintiff in error to furnish an abstract of the evidence, we have examined the testimony spread over this very voluminous record— much of it embracing other plantations and hardly germane to the case on trial — and cannot say that the damage found is inadequate.
The suit itself seems an after-thought. It was long delayed, and looks speculative; and to confine the dam*78age to 1877 and make it moderate, accords with that good sense which often distinguishes jury trial and reconciles-the lover of justice to much of other evils incident to-such trial. As well the cause as the amount of damage done is very unsatisfactorily shown, and the plaintiff has-no just ground to complain.
Judgment affirmed.